                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


UNITED STATES OF AMERICA                            )
                                                    )      Case No. 1:19-cr-106
v.                                                  )
                                                    )      Judge Collier
ANTONIO GEORGE                                      )

                                          ORDER

        Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

 Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count One of the nine-

 count Indictment; (2) accept Defendant’s plea of guilty to Count One of the Indictment; (3)

 adjudicate Defendant guilty of the charges set forth in Count One of the Indictment; (4) defer a

 decision on whether to accept the plea agreement until sentencing; and (5) find Defendant shall

 remain in custody until sentencing in this matter. (Doc. 70.) Neither party filed a timely

 objection to the report and recommendation. After reviewing the record, the Court agrees

 with the Magistrate Judge’s report and recommendation. Accordingly, the Court ACCEPTS

 and ADOPTS the Magistrate Judge’s report and recommendation (Doc. 70) pursuant to 28

 U.S.C. § 636(b)(1) and ORDERS as follows:

       (1) Defendant’s motion to withdraw his not guilty plea to Count One of the Indictment is

           GRANTED;

       (2) Defendant’s plea of guilty to Count One of the Indictment is ACCEPTED;

       (3) Defendant is hereby ADJUDGED guilty of the charges set forth in Count One of the

           Indictment;

       (4) A decision on whether to accept the plea agreement is DEFERRED until sentencing;

           and
(5) Defendant SHALL REMAIN in custody until sentencing in this matter, which is

   scheduled to take place on April 8, 2020, at 2:00 p.m.



SO ORDERED.

ENTER:

                                           /s/________    ___________
                                           CURTIS L. COLLIER
                                           UNITED STATES DISTRICT JUDGE




                                       2
